DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
In claim 6 (lns 1-3) “the at least one thru-hole in the hollow cylindrical member comprises a plurality of thru-holes arranged in consecutive order” should be changed to – there is a plurality of the at least one thru-hole in the hollow cylindrical member 
In claim 8 (lns 1-3) “the at least one dimple formed in the hollow cylindrical member comprises a plurality of dimples arranged in consecutive order” should be changed to – there is a plurality of the at least one dimple formed in the hollow cylindrical member .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-11, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applegate (US20060197394, “Applegate”).
Re claim 1, Applegate discloses an electric machine comprising: 
a housing (fig 16a, para [0056], includes 1620, 1610 & 1612) having an interior space (figs 16a-b , para [0056]) and an interior wall (figs 16a-b , para [0056]) extending about the interior space (figs 16a-b , para [0056]); 
a stator assembly 1606 (figs 16a-b, para [0050]) disposed within the interior space of the housing (figs 16a-b, para [0050]) and attached to the interior wall (figs 16a-b, para [0050]); 
a rotor 1604 (figs 16a-b, para [0050]) located within the interior space 1606 (figs 16a-b, para [0050]) and radially inward from the stator 1606 (figs 16a-b), wherein the rotor 1604 and stator 1606 define a gap there between  (figs 16a-b , para [0056]) and cooperate to produce flux (para [0052]), 
the rotor 1604 comprising a hollow cylindrical member (figs 16a-b, 17c & below, para [0054]) having an interior region (figs 16a-b, 17c & below), an interior wall 
the rotor 1604 further comprises magnets 1614 (figs 16a-b, 17a-c & 17e, para [0050]) attached to the exterior surface (figs 16a-b, 17a-c, para [0050] & [0053], magnets are placed in slots in the rotor & fig 17e implies the slots are hole inside the rotor; magnet attached to rotor therefore attached to exterior surface), a rotor shaft support structure (figs 16a-b, 17a-c, 17e & below, para [0050] & [0054])  disposed within the interior region (figs 16a-b & below) and attached to the interior wall of the hollow cylindrical member (figs 16a-b, 17a-c, 17e & below), and a rotor shaft 1602 (figs 16a-b, para [0050]) attached to the rotor shaft support structure (figs 16a-b & below, para [0050] & [0054]); and
 	bearings 1622, 1624 (figs 16a-b, para [0051]) to locate and support the rotor shaft 1602 relative to the housing (figs 16a-b, para [0056]). 

    PNG
    media_image1.png
    365
    603
    media_image1.png
    Greyscale

Re claim 2, Applegate discloses claim 1 as discussed above and further discloses the hollow cylindrical member comprises a first end and an opposite second end (figs 16a-b, 17e & above for claim 1), the hollow cylindrical member comprising a 
Re claim 4, Applegate discloses claim 1 as discussed above and further discloses the magnets 1614 are spaced apart on the hollow cylindrical member (figs 16a, 17c & 17e). 
Re claim 7, Applegate discloses claim 4 as discussed above and further discloses the rotor 1604 has at least one dimple (figs 17c, 17e & below) formed in the hollow cylindrical member between a pair of adjacent magnets 1614 (figs 17c, 17e & below, para [0053]-[0054], magnets are placed in slots in the rotor & fig 17e implies the slots are hole inside the rotor). 

    PNG
    media_image2.png
    303
    430
    media_image2.png
    Greyscale

Re claim 8, Applegate discloses claim 7 as discussed above and further discloses the at least one dimple formed in the hollow cylindrical member comprises a plurality of dimples (figs 17c, 17e & above for claim 7) arranged in consecutive order (figs 17c, 17e & above for claim 7). 
Re claim 9, Applegate discloses claim 4 as discussed above and further discloses a fan blade (figs 17c, 17h & below) attached to the hollow cylindrical member between a pair of adjacent magnets 1614 (figs 17c, 17h & below, para [0054]). 

    PNG
    media_image3.png
    364
    758
    media_image3.png
    Greyscale

Re claim 10, Applegate discloses claim 4 as discussed above and further discloses a fan blade (figs 17c, 17h & above for claim 9) integrally formed on the hollow cylindrical member (para [0054], since fan blades are attached to hollow member the blades are integral) and located between a pair of adjacent magnets (figs 17c, 17h & above for claim 9). 
Re claim 11, Applegate discloses claim 4 as discussed above and further discloses a cooling groove (figs 17c, 17e & below) formed in the hollow cylindrical member between a pair of adjacent magnets 1614 (figs 17c, 17e & below, since grooves exposed to air they provide some cooling as rotor rotates). 

    PNG
    media_image4.png
    303
    430
    media_image4.png
    Greyscale

Re claim 13, Applegate discloses claim 1 as discussed above and further discloses the magnets 1614 are interior permanent magnets (figs 16a, 17c & 17e, para [0053]-[0054], magnets are placed in slots in the rotor & fig 17e implies the slots are hole inside the rotor). 
Re claim 22, Applegate discloses claim 1 as discussed above and further discloses the rotor 1604 defines a center line of the motor (figs 16a) and the housing further comprises an exterior surface that is configured with a plurality of cooling fins (figs 16a, para [0051]) that extend parallel to the center line of the motor (figs 16a).

Claims 1, 4-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumagari (JP2012039799, “Tsumagari”, using machine translation).
Re claim 1, Tsumagari discloses an electric machine comprising: 
a housing 11 (figs 2-4, pg 3, 7th para) having an interior space (figs 3-4 , pg 3, 7th para) and an interior wall (figs 2-4) extending about the interior space (figs 2-4); 
a stator assembly 30 (figs 2-6, pg 3, 7th para) disposed within the interior space of the housing 11 (figs 3-6) and attached to the interior wall (figs 3-4, pg 3, 7th para & pg 4, 3rd para); 
a rotor 20 (figs 3-5) located within the interior space (figs 3-5, pg 3, 7th para) and radially inward from the stator 30 (figs 3-5), wherein the rotor 20 and stator 30 define a gap there between  (figs 3-6, pg 4, 3rd para) and cooperate to produce flux (pg 9, 4th para, implied by generator or motor), 
the rotor 20 comprising a hollow cylindrical member (figs 3-6 & below, pg 3, 10th para & pg 4, 1st para) having an interior region (figs 3-6 & below), an interior wall 
the rotor 20 further comprises magnets 22a (figs 3-6, pg 3, 9th para) attached to the exterior surface (figs 3-6 & below, pg 3, 9th para), a rotor shaft support structure 23 (figs 3-, pg 3, 8th para) disposed within the interior region (figs 3-6 & below) and attached to the interior wall of the hollow cylindrical member (figs 3-6 & below), and a rotor shaft 21 (figs 3-5, pg 3, 8th para) attached to the rotor shaft support structure 23 (figs 3-5, pg 3, 8th para); and
 	bearings 21a (fig 4, pg 3, 8th para) to locate and support the rotor shaft 21 relative to the housing 11 (fig 4). 

    PNG
    media_image5.png
    445
    739
    media_image5.png
    Greyscale

Re claim 4, Tsumagari discloses claim 1 as discussed above and further discloses the magnets 22a are spaced apart on the hollow cylindrical member (figs 3 & 5-6). 
Re claim 5, Tsumagari discloses claim 4 as discussed above and further discloses the rotor has at least one thru-hole 26 (figs 4-6, para pg 3, 10th para to pg 4, nd para, pg 9, 9th para & pg 10, 1st para). 
Re claim 6, Tsumagari discloses claim 5 as discussed above and further discloses the at least one thru-hole 26 in the hollow cylindrical member comprises a plurality of thru-holes arranged in consecutive order (figs 3-6, pg 4, 2nd para & pg 10, 1st para). 
Re claim 12, Tsumagari discloses claim 1 as discussed above and further discloses the magnets 22a are surface permanent magnets (fig 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Rau et al. (US20060001328, “Rau”).
Re claim 15, Applegate discloses claim 1 as discussed above and further discloses the stator assembly 1606 comprises a plurality of lamination sheets stacked together to form a stack (para [0050], [0053] & [0055]), but is silent with respect to each lamination sheet has a thickness of about 0.0185 inch. 
Rau discloses each lamination sheet has a thickness of about 0.0185 inch (para [0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lamination sheets of Applegate to have a thickness of about 0.0185 inch, as disclosed by Rau, in order to have high production output and efficiency, as taught by Rau (para [0009]).
Re claim 17, Applegate in view of Rau discloses claim 15 as discussed above. Applegate further discloses the stator assembly 1606 further comprises a stator winding having a plurality of winding end turns (figs 16a-b & 17i, para [0055], citation & structure of stator core imply winding end turns). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Rau and in further view of Tsutsui et al. (US20130106210, “Tsutsui”) and Koiwai et al. (WO2014112013, “Koiwai”, using US20150357885 for translation).
Re claim 16, Applegate in view of Rau discloses claim 15 as discussed above. Applegate is silent with respect to the laminated sheets are bonded together with a silicone epoxy resin having a thermal conductivity of about 0.7 W/m-c. 
Tsutsui discloses providing an epoxy resin having a thermal conductivity of about 0.7 W/m-c on the winding end turns 27, 28 (fig 1, para [0032]-[0033], note W/m-c = W/m-K).
Koiwai discloses providing resin to the end winding turns and the stator laminated sheets (fig 5, para [0005], at least to the radial outer surface of the stator laminated sheets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the stator of Applegate in view of Rau with an epoxy resin having a thermal conductivity of about 0.7 W/m-c on the winding end turns, as disclosed by Tsutsui, in order to transfer heat generated by winding, as taught by Tsutsui (para [0032]); and
apply the epoxy resin of Applegate in view of Rau and Tsutsui to the end winding turns and stator laminated sheets, as disclosed by Koiwai, in order to enhance the heat conductivity property from the stator to the housing, as taught by Koiwai (para [0005]).
Applegate in view of Rau, Tsutsui and Koiwai disclose claim 16 except for silicone epoxy resin having a thermal conductivity of about 0.7 W/m-c. Applegate in view of Rau, Tsutsui and Koiwai disclose epoxy resin, but not silicone epoxy resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try replacing the epoxy resin of Applegate in view of Rau, Tsutsui and Koiwai with a silicone epoxy resin of about 0.7 W/m-c, since Tsutsui teaches employing a resin with thermal conductivities of about 0.7 W/m-c (para [0033]) .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Rau and in further view of Hossain et al. (US20140197701, “Hossain”)
Re claim 18, Applegate in view of Rau discloses claim 17 as discussed above. Applegate is silent with respect to a thermally conductive material disposed between the winding end turns and interior wall of the housing so as to create a heat path from the winding end turns, through the stack of lamination sheets and to the housing. 
Hossain discloses a thermally conductive material (fig 5, para [0023] & [0025]) disposed between the winding end turns 8, 9 and interior wall 15 (figs 3-5, para [0024]-[0025]) of the housing 14 (figs 3-5, para [0025]) so as to create a heat path from the winding end turns, through the stack of lamination sheets 10 (figs 3-5, para [0022] & [0025]) and to the housing 14 (figs 2 & 5 para [0021], since the end turns are located next to the axial end laminations, at least some portion of heat produced by the end turns will travel to the laminations and since the laminations conduct heat, then transfer the heat to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator and housing of Applegate in view of Rau to have a thermally conductive material disposed between the winding end turns and interior wall of the housing so as to create a heat path from the winding end turns, through the stack of lamination sheets and to the housing, as disclosed by .

Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Rau and in further view of Bahr (US20130278088, “Bahr”)
Re claim 19, Applegate in view of Rau discloses claim 17 as discussed above. Applegate further discloses the housing has a pair of cover members 1610, 1612 (figs 16a-b), but is silent with respect to each cover being configured to encapsulate the winding end turns so as to cause transfer of heat from the winding end turns to the cover. 
 Bahr discloses the cover 39 (fig 3) being configured to encapsulate the winding end turn 19 (fig 3) so as to cause transfer of heat from the winding end turn 19 to the cover 39 (fig 3, para [0046] & [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pair of cover members of Applegate in view of Rau to be configured to encapsulate the winding end turns so as to cause a transfer of heat from the winding end turns to the cover, as disclosed by Bahr, in order to provide good heat transfer between the end windings and the housing, as taught by Bahr (para [0046]
Re claim 20, Applegate in view of Rau and Bahr discloses claim 19 as discussed above. Applegate further discloses a first one of the covers 1610 has an opening through which the rotor shaft 1602 extends (figs 16a-b, para [0050]), and wherein the electrical machine further comprises a sealing device (fig 16a-b, para [0051]) to create a 
Re claim 21, Applegate in view of Rau and Bahr discloses claim 19 as discussed above. Applegate further discloses the rotor 1604 defines a center line of the motor (figs 16a-b) and wherein each cover 1610, 1612 has an exterior surface (figs 16a-b) that is configured with cooling fins (figs 16a-b) that extend radially from the center line of the motor (figs 16a-b, the cooling fins as a whole extend radially from the center). 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834